Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 

Claim Objections
Claims 260, 261, 264 and other relevant claims are objected to because of the following informalities:  the second/consequent mention of “a downstream” & “an upstream” should be – the downstream -- & -- the upstream --.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 246-248, 250-259, 262, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or optional.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 260, 261-263 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amanatidis et al (5819517).

It should be noted that the recitation “for," "configured to," "urgeable” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the 

[AltContent: textbox (Feed rotor)]
[AltContent: textbox (Upstream end)][AltContent: textbox (Downstream end)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Pivot axis, resilient pivot & mounting element)][AltContent: arrow][AltContent: textbox (Resilient means)][AltContent: arrow][AltContent: textbox (Channel base)][AltContent: arrow]
    PNG
    media_image1.png
    371
    522
    media_image1.png
    Greyscale






261. A conveying device comprising a longitudinally extending conveying channel extending between an upstream end and a downstream end and configured to receive material (fig 1), 
the conveying channel having a base extending longitudinally between the upstream end and the downstream end of the conveying channel (marked up), 
a feed rotor located in the conveying channel and rotatable about a transversely extending rotational axis for urging the material through the conveying channel (marked up), 
wherein the base of the conveying channel comprises an upstream base part extending between an upstream end and a downstream end thereof (shown above), 
the downstream end of the upstream base part being supported by a first resilient support means (marked up) in a normal operating state thereof to define an upstream portion of the base of the conveying channel, and being urgeable against the first resilient support means from the normal operating state thereof away from the conveying channel in response to the force with which the material is being urged against the downstream end of the upstream base part by the feed rotor exceeding a first predefined value (given by the capability of the tension spring 15, also see teachings above). 


preferably, the upstream base part is pivotally mounted about the first pivot axis by a resilient pivot mounting means (marked up), and 
advantageously, the resilient pivot mounting means comprises at least one resilient mounting element defining the first pivot axis extending therethrough (marked up), and 
preferably, the resilient pivot mounting means comprises a pair of elongated transversely extending spaced apart plate members (pegs 14) with the at least one resilient mounting element located between and sandwiched between the transverse plate members (shown above). 

263. A baler comprising the conveying device as claimed in claim 261 (col. 2, ln 55). 

The following is already addressed above and met by the apparatus detailed above:

264. A method for conveying material through a conveying channel, the conveying channel having a base extending between an upstream end and a downstream end, and a feed rotor located in the conveying channel and rotatable about a transversely extending rotational axis for urging the material through the conveying channel, the method comprising configuring the base with an upstream base part extending between an upstream end and a downstream end, supporting the downstream end .




Allowable Subject Matter
Claims 260, 264 are allowed.
	Claim(s) 245, 249 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 246-248, 250-259 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

McLure (9549506) teaches in figs 4, 5, the capability of resiliently pivoting the front/entry part of the base / bottom floor plate (col. 11, ln 10-36).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671